Exhibit 99.1 CC MEDIA HOLDINGS, INC. REPORTS RESULTS FOR 2 ● Revenues totaled $1.6 billion, including 3% increase at Media + Entertainment and 1% decline at Outdoor ● OIBDAN1 of $442 million, including 3% growth at Media + Entertainment, and 5% decline at Outdoor, excluding foreign exchange and divestitures ● New $75 million revolving credit facility to support outdoor liquidity San Antonio, November 7, 2013…CC Media Holdings, Inc. (OTCBB: CCMO) today reported financial results for the third quarter ended September 30, 2013. “Strategically and financially, our third quarter results reflect the growing strength of our Media + Entertainment business, while we continue to make meaningful progress in moving Outdoor forward internationally and in the Americas,” said Bob Pittman, Chairman and Chief Executive Officer.“At Media+Entertainment, we outperformed the entire radio sector in revenue growth, including in our major markets.Increasingly, our radio business is benefiting from our strategic approach to advertising that sets us apart in the marketplace.” “Thanks to our integrated media assets and unmatched reach, we can develop custom multi-platform market solutions that nobody else can,” Pittman added.“This year’s iHeartRadio Music Festival generated unmatched benefits for our advertising partners across multiple platforms – including live broadcasts over our radio stations nationwide,live streaming on Yahoo!, exciting outdoor promotions,a two-night primetime TV special on The CW Network and record-breaking listener engagement across all social media platforms.So our investment in building our national advertising platform pays off nationally and has benefits locally as well.” “Radio was the first true mobile and social medium, and we continue to see radio’s powerful social impact as mobile emerges as the most important platform for interacting with consumers,” Pittman concluded.“Audio and social media are two of the most critical pillars of mobile, and we saw this firsthand when the 2013 iHeartRadio Music Festival generated 2.3 billion social impressions, doubling the 2012 total and even surpassing the social media buzz from the 2013 Super Bowl halftime show.Looking ahead, we will stay focused on creating one-of-a-kind marketing campaigns – like our recent launches of albums for Lady Gaga, Katy Perry and Paul McCartney, and ourinnovative programs with Warner Music Group artists to break new music and market established artists – while also accelerating the pace of our outdoor digital investments.Combining our broadcast radio reach of 243 million monthly listeners with outdoor’s unskippable brand messages, digital’s developing platforms and our fast-expanding events business also allows us to take full advantage of the out-of-home trend worldwide.” “I am more confident than ever in the promising opportunity we have here,” said Rich Bressler, President and Chief Financial Officer.“We’re continuing to focus on building strong relationships with top local and national advertisers to drive revenue growth, while maintaining our unparalleled relationship with the consumer and keeping our cost structure in line.This quarter’s performance also underscores our continued investments on both the revenue and cost sides, with improved results at Media + Entertainment partially offset by more challenging conditions in certain regions outside the U.S.Our extensive capital market activity over the past twelve months has given us much more flexibility.I am proud to see both optimism and a sense of urgency across the entire company, as we continue to bring in the strongest people in the media industry to help us succeed.” 1 Third Quarter 2013 Results Consolidated revenues totaled $1.59 billion, consistent with the third quarter of 2012.Excluding the effects of movements in foreign exchange rates1, as well as a $3 million impact from the divestiture of businesses during the third quarter of 2012, revenues were up $3 million, or less than 1%. ● Media+Entertainment revenues increased $25 million, or 3%, driven primarily by local, national and digital sales, as well as an increase in revenues from the traffic business due to improved sales strategies and expanded services including weather. ● Americas outdoor revenues decreased $4 million, or 1%, on a reported basis and$3 million, orless than 1% adjusted for movements in foreign exchange rates, driven by declining revenues at airports due to lost contracts and from the absence of our digitalbillboard revenuein the City ofLos Angeles.Partially offsetting these declines were higher occupancy and rate on bulletins, as well as strong growth from rising rate, capacity and occupancy of digital bulletins in other markets. ● Internationaloutdoor revenues decreased $3 million, or less than 1%, after adjusting for a $3 million revenue reduction due to the divestiture of businesses during the third quarter of 2012 and a $1 million increase from movements in foreign exchange rates.Strong revenue growth in emerging markets was offset by revenue declines in developed markets where, despite challenging economic conditions, certain countries performed well.On a reported basis, revenues decreased $4 million, or 1%, compared to the same period of 2012. The Company’s OIBDAN1 decreased 8%, or $39 million, to $441 million for the three months ended September 30, 2013 compared to $480 million for the same period of 2012.Included in both the 2013 and 2012 third quarter OIBDAN were $18 million of operating and corporate expenses associated with the Company’s strategic revenue and cost initiatives to attract additional advertising dollars to its businesses and improve operating efficiencies.Third quarter 2013 OIBDAN also included $8 million related to executive transition costs and $11 million related to legal and other costs compared to $2 million in the same period of 2012.Excluding a $2 million reduction from the effects of movements in foreign exchange rates and minimal reduction due to the divestiture of businesses during the third quarter of 2012, OIBDAN declined $37 million, or 8%, to $442 million. The Company’s consolidated net loss was $102 million in the third quarter of 2013 compared to a consolidated net loss of $51 million in the same period of 2012 due primarily to a gain on the sale of our international neon business in August 2012, lower operating income, and higher interest expense. Key Highlights The Company’s recent key highlights include: Media+Entertainment ● Reaching 39 million iHeartRadio registered users as of September 30, 2013, up 114% from the end of the 2012 third quarter, and crossing the 30 million registered user mark faster than Facebook, Twitter, Spotify or Pandora, and second only to Instagram.iHeartRadio's total listening hours were up 30% in the third quarter of 2013 compared to the same period in 2012.Mobile represented 60% of iHeartRadio total listening hours during the quarter. ● Reaching 68.4 million unique visitors in September 2013 across the Clear Channel Digital Network, including iHeartRadio and radio station websites. ● Announcing a landmark partnership with Warner Music Group (WMG) that contractually defines one of the Company’s most strategic relationships, which has always operated on an ad hoc basis, to make it more predictable and drive digital growth, break new music, and create new marketing opportunities for established artists.The WMG agreement is the first-of-its kind partnership with a major label and is the 22nd agreement between Clear Channel and record labels to share digital and terrestrial revenues in a way that will build a sustainable business model. ● Driving record listener engagement with the iHeartRadio Music Festival across all leading social media platforms including 2.3 billion total impressions during the Festival weekend – doubling the 2012 level - through Facebook, Twitter, and Instagram, the latter accounting for 23% of this social media activity compared to less than 1% in 2012. 2 ● Signing a five-year, multi-platform marketing partnership with The New York Mets to make Clear Channel’s 50,000-watt AM powerhouse 710 WOR the flagship radio station of the Mets – broadcastingspring training, regular season and postseason games, as well as the team’s pre- and post-game shows – and creating unique promotional opportunities across Clear Channel’s New York radio stations, digital platforms including iHeartRadio, outdoor advertising, events and community outreach. ● Appointing Tim Spengler as President of Content Marketing and Revenue Strategy, where he will develop new and innovative media and advertising opportunities across Clear Channel’s multi-platform assets.Spengler joins from IPG Mediabrand’s MAGNA GLOBAL, where he was CEO. ● Partnering with Nickelodeon to launch Nick Radio, a family-targeted station on iHeartRadio and Nick.com –featuring shows including "On The Set With," "Nick Radio Dance Party," "Hangin' With" and "Nick Radio Top 10 Countdown" – programmed by Clear Channel and showcasing its leading DJs as well as Nickelodeon celebrity DJs. ● Opening the new iHeartRadio Theater Los Angeles in the former Tonight Show studio in Burbank to showcase artists and connect them to their fans with pre-tour album release parties, performances, and radio and video broadcasts across Clear Channel's stations and iHeartRadio.Opening the theater was an album release party for Katy Perry's "PRISM" – sponsored by Sony, Walmart, Monster Headphones, and AT&T – that was broadcast live on 175 Clear Channel stations and televised on the CW Network. ● Announcing the iHeartRadio Jingle Ball 2013 concert tour sponsored by Chase in 12 U.S. cities and – for the first time ever – a nationally televised broadcast on the CW Network on December 18th.Clear Channel will contribute a portion of ticket sales to The Ryan Seacrest Foundation and the Kraddick Foundation’s Kidd’s Kids program.Featured artists include Miley Cyrus, Robin Thicke, Pitbull, Enrique Iglesias, Fall Out Boy, Macklemore & Ryan Lewis, Selena Gomez, Fifth Harmony, Ariana Grande, Jason Derulo, Austin Mahone, Flo Rida, One Republic, Icona Pop, Paramore, Travie McCoy, Chris Brown, Avril Lavigne, Armin Van Buuren, Bonnie McKee and Demi Lovato. ● Expanding content on the iHeartRadio "Talk" channel through a partnership with Time Warner's Turner Broadcasting System to offer select audio content including CONAN and news segments from CNN – such as Anderson Cooper 360, New Day, Piers Morgan Live and The Lead with Jake Tapper – as well as sports clips from Bleacher Report.Full episodes of Anderson Cooper 360, Fareed Zakaria GPS, State of the Union and Erin Burnett Out Front will also be accessible via iHeartRadio Talk. ● Making iHeartRadio available in select 2014 Nissan vehicles equipped with NissanConnect via the in-dash iHeartRadio for Auto app, and adding Nissan to a list of iHeartRadio automotive partners that includes Ford, Toyota, GM, and Chrysler. Outdoor ● Partnering with Lady Gaga and Clear Channel Media+Entertainment for the exclusive global unveiling of the cover artwork for her new album, ARTPOP – through a first-ever, out-of-home campaign that sequenced a stepped reveal of advertiser creative in unison on Clear Channel Outdoor's international network of digital billboards and screens.Also streamed live on www.ladygaga.com, direct from CCO's Spectacolor billboard in Times Square, the reveal showcased the global scale, reach and impact of our digital inventory across 18 cities worldwide. ● Coordinating with Clear Channel Media+Entertainment to launch Paul McCartney's latest album, NEW, on Clear Channel Outdoor's digital network in 30 major cities across 18 countries through a pre-event tease of the iHeartRadio Album Release Party – utilizing six different creative executions, all designed to drive listeners to the party and #whatsnewpaul. ● Introducing the new “Storm” brand in the UK – a client-branded, out-of-home digital network that delivers completely customized solutions in extremely short time frames – reaching premium audiences with advanced digital displays at Cromwell Road, Chiswick Towers and Coventry House at Piccadilly Circus(www.stormdigital.com). ● Creating an integrated social media plan with Coca-Cola for its “Share a Coke” campaign that allowed users – across several international markets – to see their name integrated into the iconic Coke logo on a Clear Channel digital display by posting their name on Facebook. ● Installing 26 new digital bulletins for a total of 1,081 across 38 U.S. markets. 3 ● Expanding digital displays in Latin America by 50%, with 45 displays – including 15 in Chile, 16 in Mexico, and 14 in Peru. ● Appointing Walker Jacobs as Chief Revenue Officer and President of Sales for Clear Channel Outdoor – North America, where he will have direct responsibility for the national advertising sales, sales marketing, revenue management, and sales operations teams.Jacobs joins from Time Warner’s Turner Broadcasting System, where he was Executive Vice President of Turner Digital. Revenues, Operating Expenses, and OIBDAN by Segment (In thousands) Three Months Ended Nine Months Ended September 30, % September 30, % Change Change Revenue1 CCME $ $ 3
